Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION		
	Information Disclosure Statement
The Information Disclosure Statements filed on 1/6/2021 and 2/9/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

	
Restriction and Status of Claims
On 2/9/2022, applicant elected lettuce Casey without traverse.
Applicant also amended claims 1, 10, 13, and 15, canceling all of non-elected species, and adding deposit number.  
Applicant also amended specification on 2/9/2022 (replacing the specification 8/7/2020), adding deposit information ([0201]-[0203] in pages 44-45).  
In summary, claims 1-15 are pending and examined in the office action.

Priority      
Instant application 16988187, filed 08/07/2020, claims Priority from Provisional Application 62884571, filed 08/08/2019. 
Provisional Application 62884571 disclosed and claimed the subject matter of lettuce Casey, thus, the priority is granted. 


Deposit of Biological Material
This application requires public availability of seed of lettuce cultivar Casey to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 is not made, for applicant’s statement on para [0202] of pages 45 of the specification indicating that at least 2500 seeds of lettuce variety 'Casey' were deposited on September 8, 2020 according to the Budapest Treaty in the National Collection of Industrial, Food and Marine Bacteria Ltd (NCIMB Ltd), Ferguson Building, Craibstone Estate, Bucksburn, Aberdeen, AB21 9YA, United Kingdom. The deposit has been assigned NCIMB Number 43660. Access to this deposit will be available during the pendency of this application to persons determined by the Commissioner of Patents and Trademarks to be entitled thereto under 37 C.F.R. § 1.14 and 35 U.S.C. § 122. Upon allowance of any claims in this application, all restrictions on the availability to the public of the variety will be irrevocably removed. 
Also see the deposit receipt in the miscellaneous letter of 2/9/2022.  
Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee.  Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute. 

Claim Rejections - 35 USC § 112(a)
Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims are broadly drawn to seeds, plants, parts, tissue cultures, F1 hybrids of lettuce Casey, plants having all the morphological and physiological characteristics of Casey, and methods of making or using the seeds and plants. 
The specification provides deposit information of instant Casey ([0201]-[0203]).   
The specification also provides “overview” of Casey ([0148]-[0162]), which comprises “Objective description of the variety 'Casey'” including some of the “morphological and other characteristics” of Casey, including type (butterhead), leaf shape and color, head shape, disease and stress resistances, and so on ([0150]-[0159]).   
The specification also provides “Comparisons to Other Lettuce Varieties”.  Applicant only provides comparison of resistance to downy mildew, and closing top, between “Casey” and “Cosmorpolia” ([0160], table 3), and comparison of root strength under stretch conditions, and resistance to downy mildew, between “Casey” and “Fairly” ([0161], table 4).  Thus, “Casey” is only compared to 2 Other Lettuce Varieties, and only comparing limited traits.  
Please note that the term “objective” means by judgmental.  


Critically, the specification does not provide the parent line(s) and breeding history of instant Casey.  In another word, the specification does not describe the genetic structure and background determining or associated to the above morphological and other characteristics, or to all the morphological and physiological characteristics of Casey.    
According to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019], factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In the art, physiological and morphological characteristics of lettuce depend on the genetical structure. 
For example, Robinson et al (The Genes of Lettuce and Closely Related Species. Plant Breeding Reviews. Chapter 9. P267-293, 1983) teach that in 1983, 59 loci have been identified, including 6 influencing anthocyanin, 10 chlorophyll genes, 11 affecting leaf morphology, 4 genes influencing heading, 7 genes for flower and seed characteristics, 7 male sterile genes, 1 gene affecting sensitivity to st para).  
Lobing of the leaf is under genetic control (p281, 4th para). 
Lettuce heading is affected by genotype, environment, and genotype-environment interaction (p283, 2nd para).
Resistant trait is also related to parents (p287, 2nd para). 
	For another example, recently, Sharma (Assessment of genetic diversity in lettuce (Lactuca sativa L.) germplasm using RAPD markers. 3 Biotech, p1-6, 2018) teach that both genetic structure and environmental and growing conditions affect features of lettuce. DNA based markers are considered the most suitable for estimation of genetic distances and for characterization of cultivars (p1, right col, 2nd para).  It is clear that the cultivars grouped into one cluster are closely related to each other and may have originated from same parental line (p4, right col, 1st para, Fig.  3).
In addition, according to MPEP 2163, an application specification, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801 et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614……. Such a deposit is not a substitute for a written description of the claimed invention.
Again, according to MPEP 2163, factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. 
In this case, although applicant provides deposit information, and provides objective overview of the instant Casey, applicant does not describe the genetical background and structure that determines or is associated to all the morphological and physiological characteristics of Casey.  



Remarks
Since the parent lines of lettuce Casey, and the breeding history, are not disclosed by the specification, the starting materials and methods were used to produce lettuce Casey required to make a meaningful and complete search of the prior art are not available (see “Request for Information under 37 CFR § 1.105” below).  
Lettuce named Casey and having deposit of NCIMB 43660 has no prior art in patent or NPL search. 
Lettuce Case is in the Enza Zaden catalog (attached as Enza Green butterhead Casey_2022), but it is not prior art. 
The closest art: 
Holland (US 8772580, granted and published 7/8/2014, filed 4/17/2012).  Holland teaches Lettuce seed and plant designated as “Cuervo” (abstract; claims 1-2).  Both “Cuervo” and instant Casey are butterhead type. “Cuervo” shares some morphological and physiological characteristics of instant Casey, but not all of them (specification of US 8772580, col 8, lines 17-67, col 9, lines 1-34, table 1, vs instant specification, [0148]-[0162], tables 3-4).  
Thus, art rejection or ODP rejection is not made. 
Once applicant response to the “Request for Information under 37 CFR § 1.105”, another round of search will be made in the next office action. 
“Request for Information under 37 CFR § 1.105” is attached at the end of office action. 



Conclusion
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EAT.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                
/Wayne Zhong/								
Examiner, Art Unit 1662

                                            



                                                                                                                                                            
Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. 
This request is being made for the following reasons:
Applicant is claiming a seed and plant of lettuce cultivar “Casey”, but the instant specification is silent about what starting materials and methods were used to produce lettuce cultivar “Casey”.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
3.1. Please supply any and all information regarding the sale of lettuce cultivar “Casey”.  
3.2. If “Casey” has been disclosed under other name(s). 
3.3. Please supply the breeding methodology and history regarding the development of the instant lettuce cultivar “Casey”. 
a) Such information should include all of the public or commercial designations and denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  Applicant is advised that should this information be considered pertinent to patentability, then the information will not be allowed to be expunged.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of TWO (2) months.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
8.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of 


/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units and 1662